The opinion of the court was delivered by
Lewis, C. J.
The executor has applied over two thousand dollars of the assets to the payment of his own liability. This- is such a mismanagement of the estate as entitles the parties interested to demand security under the Act of 29th March, 1882 : see 2 Williams on Executors 800, 801, 1529; 5 Randolph’s Rep. 195. The solvency of an executor is no answer to an act of mismanagement. There is no hardship in requiring security, wherever, under the circumstances disclosed, the court have the power *238to do so. If the executor be unwilling to give it, he can resign the trust.
The decree of the Orphans’ Court is reversed, and the record remitted, with directions to require security-according to law.